Citation Nr: 0110474	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension and/or 
a heart condition secondary to a service-connected 
generalized anxiety syndrome with depression.

2.  Entitlement to an increased evaluation for bilateral 
arthritis of the feet, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1968.  His claims come before the Board of Veterans' 
Appeals (BVA or Board) on appeal from September 1998 and July 
1999 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, which denied 
the benefits sought on appeal.

The issue of service connection for hypertension and/or a 
heart condition will be addressed in the REMAND portion of 
this Decision.  The issues of service connection for an ankle 
disorder and an increased evaluation for the veteran's 
generalized anxiety syndrome with depression will also be 
addressed in the REMAND portion of this Decision pursuant to 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Degenerative joint disease in the metatarsal phalangeal 
joints of the feet is established by x-ray evidence and 
manifest by occasional incapacitating exacerbations.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for bilateral 
foot arthritis have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.16, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5010 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by current law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000).  In this regard, the Board notes that 
the veteran was afforded a VA examination.  He was also given 
an opportunity to appear at a hearing, but declined to do so.  
The veteran was notified of the criteria for disability 
evaluations, including a total disability rating based on 
unemployability.  Accordingly, the Board concludes that VA 
has met its statutory duty to assist.

I.  Background

In a January 1998 rating decision, the veteran was granted 
service connection for traumatic bilateral foot arthritis and 
assigned a 10 percent disability evaluation as of August 16, 
1996.  The veteran's foot disability was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic 
arthritis and the 10 percent evaluation was assigned based on 
x-ray evidence of involvement of two or more minor joint 
groups.  In March 1999, the veteran requested that the 
evaluation for his bilateral foot disability be increased as 
he believed that his condition had increased in severity.  

In May 1999, the veteran underwent VA examination.  He 
complained of having pain in both feet which was aggravated 
by prolonged standing and walking, and relieved to some 
degree with rest and elevation.  The veteran related having 
flare-ups causing severe pain two to three times per month, 
each episode lasting several days and causing him to miss six 
to eight days of work per month.  He stated that he wore arch 
supports in his shoes, but did not use crutches, braces or a 
cane.  Upon examination, the veteran was noted to have an 
abnormal gait due to a slight limp favoring the right foot; 
there were no findings of limitation of motion in either 
foot.  X-rays revealed evidence of degenerative joint disease 
in the metatarsal phalangeal joints bilaterally.  The veteran 
was diagnosed as having traumatic arthritis of the ankles and 
degenerative joint disease of the metatarsal phalangeal 
joints of both feet.

II.  Analysis

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
Diagnostic Codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given, however, to whether the case warrants the assignment 
of separate ratings for the veteran's service-connected 
bilateral foot disability for separate periods of time, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's bilateral foot disability has been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which directs 
the rating of arthritis due to trauma and substantiated by x-
ray findings to be performed under the Diagnostic Code for 
degenerative arthritis.  Diagnostic Code 5003 sets out the 
criteria for evaluating degenerative arthritis which is 
established by x-ray findings.  This Diagnostic Code allows 
for two methods of assigning disability evaluations.  
Specifically, the disability may be rated on the basis of 
limitation of motion when it is objectively shown using the 
Diagnostic Codes associated with the specific joint or joints 
involved, or, in the absence of limitation of motion, a 10 
percent evaluation will be assigned when there is evidence of 
involvement of two or more major joints or two or more minor 
joint groups, and a 20 percent evaluation will be assigned 
when there is evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.

Because there is no evidence of limitation of motion in the 
veteran's feet, the portion of Diagnostic Code 5003 which 
allows for rating degenerative arthritis on the basis of 
joint involvement must be used.  38 C.F.R. § 4.45 defines 
major and minor joints.  Accordingly, the Board notes that 
multiple involvements of the interphalangeal, metatarsal and 
tarsal joints of the lower extremities are groups of minor 
joints that are ratable on a parity with major joints.

Consequently, a review of the evidence of record reflects 
that the appropriate evaluation under Diagnostic Code 5003 is 
20 percent as there is x-ray evidence of degenerative joint 
disease of two or more minor joint groups and the veteran has 
incapacitating exacerbations of foot pain two to three times 
per month, a frequency which the Board finds to be 
"occasional" in this instance.  The Board notes that all 
reasonable doubt has been resolved in favor of the veteran as 
per 38 C.F.R. § 4.3 and that, in doing so, the disability 
picture more closely approximates the criteria required for 
the 20 percent evaluation rather than the 10 percent 
evaluation.  Accordingly, the higher of the two evaluations 
is assigned pursuant to 38 C.F.R. § 4.7.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations, including an 
evaluation for a total disability evaluation pursuant to 
38 C.F.R. § 4.16, has been considered, whether or not they 
were raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 589, 593 (1991).  The Board 
finds that the evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran.  Accordingly, it must be 
concluded that the evidence as a whole does not warrant a 
disability evaluation in excess of 20 percent for the 
veteran's bilateral foot arthritis.


ORDER

A disability evaluation of 20 percent for bilateral foot 
arthritis is granted, subject to the legal criteria governing 
payment of monetary benefits.



REMAND

The Board notes that while the veteran's appeal was pending, 
there was a significant change in the law pertaining to 
veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to this 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).

Although the RO appears to have been thorough in advising the 
veteran of the evidence required to well ground his claim for 
service connection for a heart condition secondary to a 
service-connected anxiety disorder in its Statement of the 
Case, it has not been afforded the opportunity to consider 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000.  
As such, because the RO denied the veteran's claim on the 
basis of the veteran's failure to present a well-grounded 
claim and because that standard is no longer applicable, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 


Therefore, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand to the 
RO is required in this case so that the RO may comply with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Additionally, the Board notes that the veteran raised the 
issues of service connection for a bilateral ankle disorder 
and an increased evaluation for his service-connected 
psychiatric disorder in a February 1998 Notice of 
Disagreement. The record does not reflect that a Statement of 
the Case (SOC) has been issued on either of these issues 
pursuant to 38 C.F.R. § 19.26 (2000).   

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the U.S. Court of 
Appeals for Veterans Claims (Court) has indicated that the 
proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the [ ] claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  Accordingly, the issues of 
entitlement to service connection for a bilateral ankle 
disorder and for an increased disability evaluation for 
service-connected generalized anxiety syndrome with 
depression are hereby REMANDED to the RO for the following 
action:

1.  The RO should take appropriate 
action, including issuance of a SOC, on 
the appeals initiated by the veteran from 
the January 1998 rating decision, which 
denied service connection for a bilateral 
ankle disorder and granted service 
connection for nervous condition, 
assigning a 10 percent disability 
evaluation.  The veteran and his 
representative should be clearly advised 
of the need to file a Substantive Appeal 
if the veteran wishes to complete an 
appeal from this determination.  

2.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



